                                                                                                 Case 2:16-cv-00656-RFB-DJA Document 74 Filed 09/09/20 Page 1 of 3


                                                                                                 DIANA S. EBRON, ESQ.
                                                                                             1   Nevada Bar No. 10580
                                                                                                 Email: diana@kgelegal.com
                                                                                             2   JACQUELINE A. GILBERT, ESQ.
                                                                                                 Nevada Bar No. 10593
                                                                                             3   Email: jackie@kgelegal.com
                                                                                                 KAREN L. HANKS, ESQ.
                                                                                             4   Nevada Bar No. 9578
                                                                                                 Email: karen@kgelegal.com
                                                                                             5   KIM GILBERT EBRON
                                                                                                 7625 Dean Martin Drive, Suite 110
                                                                                             6   Las Vegas, Nevada 89139
                                                                                                 Telephone: (702) 485-3300
                                                                                             7   Facsimile: (702) 485-3301
                                                                                                 Attorneys for SFR Investments Pool 1, LLC
                                                                                             8
                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                             9
                                                                                                                                    DISTRICT OF NEVADA
                                                                                            10

                                                                                            11    BANK OF AMERICA, N.A.,                        Case No.: 2:16-cv-00656-RFB-DJA
                                                                                            12                         Plaintiff,
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                                                                    JOINT STATUS REPORT AND
KIM GILBERT EBRON




                                                                                            13    vs.
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                                                                    STIPULATION TO CONTINUE STAY
                                                                                            14    MADEIRA CANYON HOMEOWNERS’                           (SECOND REQUEST)
                                                                                                  ASSOCIATION; NEVADA ASSOCIATION
                                                                                            15    SERVICES, INC.; and SFR INVESTMENTS
                                                                                                  POOL 1, LLC,
                                                                                            16
                                                                                                                       Defendants.
                                                                                            17

                                                                                            18    SFR INVESTMENTS POOL 1, LLC, a
                                                                                                  Nevada limited liability company,
                                                                                            19
                                                                                                         Counterclaimant/Cross-Claimant,
                                                                                            20
                                                                                                  vs.
                                                                                            21
                                                                                                  BANK OF AMERICA, N.A.; and NEIL R.
                                                                                            22    KING, an individual,
                                                                                            23           Counter-Defendant/Cross-Defendant.
                                                                                            24
                                                                                                 …
                                                                                            25
                                                                                                 …
                                                                                            26
                                                                                                 …
                                                                                            27

                                                                                            28

                                                                                                                                              -1-
                                                                                                 Case 2:16-cv-00656-RFB-DJA Document 74 Filed 09/09/20 Page 2 of 3


                                                                                                             JOINT STATUS REPORT AND STIPULATION TO CONTINUE STAY
                                                                                             1
                                                                                                        Attorneys for Bank of America, N.A. (“BANA”), SFR Investments Pool 1, LLC (SFR) and
                                                                                             2
                                                                                                 Madeira Canyon Homeowners’ Association (“HOA”), by and through their counsel of record,
                                                                                             3
                                                                                                 stipulate and agree to continue the stay of proceedings for an additional 90 days. In support of this
                                                                                             4
                                                                                                 stipulation, the parties represent as follows:
                                                                                             5
                                                                                                        1.      On June 5, 2020, the parties filed a stipulation and order to vacate the dispositive
                                                                                             6
                                                                                                 motion deadline and continue the already existing stay of litigation for 90 days.
                                                                                             7
                                                                                                        2.      As part of the stipulation, the parties indicated BANA and SFR had reached a
                                                                                             8
                                                                                                 settlement in principle, which had been executed, but required additional time for SFR to perform
                                                                                             9
                                                                                                 a condition precedent to the settlement.
                                                                                            10
                                                                                                        3.       The property in this case is part of a more global settlement between BANA and
                                                                                            11
                                                                                                 SFR, involving a significant number of cases. Due to the COVID-19 pandemic, the parties to the
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 settlement have agreed to extend the time for performance.
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                        4.      The parties therefore agree to continue the stay of proceedings for 90 days. This
                                                                                            14
                                                                                                 will afford BANA and SFR additional time to finalize the settlement without incurring extra
                                                                                            15
                                                                                                 expenses or burdening the court. Additionally, this will allow time for settlement discussion to
                                                                                            16
                                                                                                 continue between BANA and the HOA. The parties are aware of the extended time resolving this
                                                                                            17
                                                                                                 matter has taken and appreciate the court's patience.
                                                                                            18
                                                                                                        5.      The parties agree any party may move to lift the stay during the 90 days this matter
                                                                                            19
                                                                                                 is stayed pursuant to this stipulation. The parties further reserve the right to stipulate to lift the
                                                                                            20
                                                                                                 stay during the 90 days the matter is stayed pursuant to this stipulation.
                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25
                                                                                                 …
                                                                                            26
                                                                                                 …
                                                                                            27
                                                                                                 …
                                                                                            28

                                                                                                                                                  -2-
                                                                                                 Case 2:16-cv-00656-RFB-DJA Document 74 Filed 09/09/20 Page 3 of 3



                                                                                             1          6.      This is the parties' second request for a stipulation to continue the stay of

                                                                                             2   proceedings and is not intended to cause any delay or prejudice to any party.

                                                                                             3          DATED this 8th day of September, 2020.

                                                                                             4     KIM GILBERT EBRON                               AKERMAN LLP
                                                                                             5
                                                                                                   /s/ Diana S. Ebron                              /s/ Holly E. Walker
                                                                                             6     DIANA S. EBRON, ESQ.                            HOLLY E. WALKER, ESQ.
                                                                                                   Nevada Bar No. 10580                            Nevada Bar No. 14295
                                                                                             7     JACQUELINE A. GILBERT, ESQ.                     1635 Village Center Circle, Suite 200
                                                                                                   Nevada Bar No. 10593                            Las Vegas, NV 89134
                                                                                             8     7625 Dean Martin Drive, Suite 110               Attorneys for The Bank of America, N.A.
                                                                                                   Las Vegas, NV 89139
                                                                                             9     Attorneys for SFR Investments Pool 1, LLC
                                                                                            10
                                                                                                   LIPSON NEILSON P.C.
                                                                                            11
                                                                                                   /s/ Amber M. Williams
                                                                                            12     J.WILLIAM EBERT, ESQ.
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                   Nevada Bar No. 2697
KIM GILBERT EBRON




                                                                                            13     AMBER M. WILLIAMS, ESQ.
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                   Nevada Bar No. 12301
                                                                                            14     9900 Covington Cross Drive, Suite 120
                                                                                                   Las Vegas, Nevada 89144
                                                                                            15     Attorneys for Madeira Canyon Homeowners
                                                                                                   Association
                                                                                            16
                                                                                                                                             ORDER
                                                                                            17
                                                                                                        Based on the foregoing stipulation, IT IS HEREBY ORDERED that the litigation stay is
                                                                                            18
                                                                                                 continued for an additional 90 days. The parties are to file a status report within 90 days of the
                                                                                            19
                                                                                                 issuance of this order.
                                                                                            20
                                                                                                                    8th day of September, 2020.
                                                                                                        DATED this ___
                                                                                            21                                                   ________________________________
                                                                                                                                                 RICHARD F. BOULWARE, II
                                                                                            22                                                   UNITED  STATESDISTRICT
                                                                                                                                                  UNITED STATES  DISTRICT  JUDGE
                                                                                                                                                                        JUDGE
                                                                                            23                                                   DATED this
                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                                                                                -3-
